Upon information charging that in Harmon county, May 25, 1926, Jess Bowman did then and there unlawfully sell one-half gallon of whisky to one A.E. Bridgewater for and at a price of $5, he was tried, convicted, and, in accordance with the verdict of the jury, was *Page 195 
sentenced to pay a fine of $50 and to confinement in the county jail for 40 days.
The errors assigned question the sufficiency of the evidence to support the verdict, but no brief has been filed. The state's case was made by direct and positive evidence. As a witness in his own behalf the defendant denied making the sale. Obviously the jury were satisfied of his guilt, notwithstanding his testimony to the contrary.
It is the exclusive province of the jury to pass on the credibility of witnesses and the weight of the testimony, and when, as in this case, there is substantial evidence to support their finding, this court will not interfere.
The judgment is affirmed.
EDWARDS and DAVENPORT, JJ., concur.